DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendments filed on 24 January 2022 and 21 December 2021, wherein: 
Claims 1, 3, 4, 6-11, 13, and 15-20 are amended.
Claims 2, 5, 12, and 14 are original.
Claim 21 is new.
Claims 1-21 are pending.

Drawings
The drawings are objected to because amended Fig. 1 is blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The disclosure is objected to because of the following informalities:
Para. 98 has been amended to end with an end bracket instead of a period.
Para. 112 has been amended to include “[124]” followed by all of para. 113, but para. 113 is also amended separately immediately following this indicating that the content of para. 113 is repeated.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4, 5, 12, 15, 16, and 19 are objected to because of the following informalities:  
Claims 4, 5, 12, 15, 16, and 19 are formatted inconsistently with the rest of the claims that have multiple limitations.  In particular, while the other multiple limitation claims end the preamble with a colon and begin each limitation on a new line, claim 5 does not include the colon at the end of the preamble and claims 4, 5, 12, 15, 16, and 19 .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term "statistically significant" in claims 1, 3, 4, 6, 7, 12, 13, 15, 16, and 18-21 is a relative term which renders the claim indefinite.  The term "statistically significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, para. 57 of the specification provides two non-limiting examples of significance threshold for statistical significance and explicitly identifies that “the significant threshold for statistical significance (and, accordingly, for the changes considered as statistically significant) can differ for different behavior patterns” but does not describe how they differ and for which different behavior patterns do they differ.  Dependent claims 2-12 and 14-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 4 and 16, it is unclear what constitutes “one or more averaged at-risk behavioral indicators indicative of averaged statistically significant changes in behavior”.  While  

Regarding claims 5 and 17, the limitation “identifying, among the one or more of users considered as being at-risk, users with similarities in demographic information with the first user's” is either grammatically incorrect or missing language.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

Further regarding claims 5 and 17, it is unclear what constitutes “obtaining the one or more averaged at-risk behavioral risk indicators by averaging over behavior information related merely to the identified users”.  In particular, it is unclear what “averaging over behavior information related merely to the identified users” entails.  For instance, it is unclear what behavior information is being averaged over as well as what is being averaged over the behavior information.  

Claims 6 and 18 each recite the limitation "second behavior-relating information for each user from a plurality of users" in the first limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim because claims 6 and 18 and their respective parent claims are silent regarding first behavior-relating information for each user from a 

Regarding claims 7 and 19, the first limitation of claim 7 is amended to recite “receiving, by the processing device, from responses of the first user to one or more questions” and the first limitation of claim 19 is amended to recite “receive from responses from the first user to one or more questions”.  However, the claim does not identify what is received from responses of/from the first user to one or more questions.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, each of these limitations are construed as “receiving responses from the first user to one or more questions.”

Further regarding claims 7 and 19, it is unclear what constitutes “one or more averaged behavioral risk indicators indicative of averaged statistically significant changes in behavior of the identified one or more second users”.  While the specification identifies what Applicant considers statistical significance in para. 57, it is silent regarding what constitutes “averaged statistically significant changes” or “averaged statistical significance”.  Also, while the disclosure recites “averaged behavioral indicators” (see, for example, at least para. 6 and 8 in the specification) and provides a table of example behavioral risk indicators (see Table 1 in the specification), it is not clear what actually constitutes an “averaged behavioral indicator”.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.  

Claim 9 recites the limitation "wherein providing the one or more messages comprises displaying the one or more messages on a display for viewing by the user".  There is insufficient 

Regarding claim 11, it is unclear what constitutes “wherein the one or more actions are configured based on a likelihood of the first user determined exhibiting the behavior in the risk activity.”  In particular, “a likelihood of the first user determined exhibiting the behavior” is grammatically incorrect causing one of ordinary skill in the art to not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, the limitation is construed as “wherein the one or more actions are configured based on determining a likelihood of the first user exhibiting the behavior in the risk activity.”

Regarding claims 13-19, it is unclear how any claimed function analyzes or utilizes the first behavior information because the first functional step of independent claim 13 only recites receiving information relating to a first behavior information of a first user, not first behavior information itself.  As first behavior information is not functionally received, it is unclear how this unreceived information can be analyzed and utilized as claimed.  For the purposes of compact prosecution, the receiving limitation of claim 13 is construed as similar to that of claim 1 which recites “receiving a first behavior information of a first user”.  Dependent claims 14-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.  
  
Claim 18 recites the limitation "the users".  There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 20, it is unclear what constitutes "giving rise to a first
behavior information". The phrase "giving rise" appears idiomatic and is unclear. For the
purposes of compact prosecution, the limitation is construed as "receiving first behavior


Regarding claim 21, it is unclear whether the element, “a processing device”, recited in the analyzing step is the same processing device as that recited in receiving step preceding it.  For the purposes of compact prosecution, they are construed as the same processing device.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 13, 20, and 21, the disclosure fails to provide sufficient written description for “analyzing, by a processing device, the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant changes in behavior of the first user (claim 21: the first anonymous user)" to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient 

Regarding claims 2 and 14, the disclosure fails to provide sufficient written description for “wherein the one or more first behavioral risk indicators meet the predefined risk criteria when their respective values exceed predefined thresholds” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the 

Regarding claims 3 and 15, the disclosure fails to provide sufficient written description for “obtaining one or more at-risk behavioral risk indicators indicative of statistically significant changes in behavior of a second user considered as being at-risk; and assessing the first behavioral risk indicators as meeting the predefined risk criteria when similarities exist between the first behavioral risk indicators and the at-risk behavioral risk indicators” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to 

Regarding claims 4 and 16, the disclosure fails to provide sufficient written description for “obtaining one or more averaged at-risk behavioral risk indicators indicative of averaged statistically significant changes in behavior of one or more users considered as being at-risk; and assessing the first behavioral risk indicators as meeting the predefined risk criteria when similarities exist between the first behavioral risk indicators and the averaged at-risk behavioral risk indicators” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In addition to the lack of clarity identified in the rejections of claims 4 and 16 under 35 USC 112(b), the disclosure fails to provide any 

Regarding claims 5 and 17, the disclosure fails to provide sufficient written description for “identifying, among the one or more of users considered as being at-risk, users with similarities in demographic information with the first user's; and obtaining the one or more averaged at-risk behavioral risk indicators by averaging over behavior information related merely to the identified users."  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely discloses that the identifying step and obtaining steps are performed in results-based language without providing any meaningful descriptions of the steps, algorithms, calculations necessary for performing them.  For instance, para. 109 merely examples demographic information as “gender and date of birth of the playing and information identifying a player marketing segment 

Regarding claims 6 and 18, the disclosure fails to provide sufficient written description for “identifying, among the plurality of users (claim 18: among the users), one or more second users with existing similarity between respective second behavior information and the first behavior information; obtaining one or more averaged behavioral risk indicators indicative of averaged statistically significant changes in behavior of the identified one or more second users; and assessing the first behavioral risk indicators as meeting the predefined risk criteria in accordance with similarities between the first behavioral risk indicators and the averaged behavioral risk indicators."  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely discloses that the identifying, obtaining, and assessing steps are performed in results-based language without providing any meaningful descriptions of the steps, algorithms, calculations necessary for 

Regarding claims 7 and 19, the disclosure fails to provide sufficient written description for “identifying one or more second users with existing similarity between their stored responses on the same one or more questions and the respective responses from the first user; obtaining one or more averaged behavioral risk indicators indicative of averaged statistically significant changes in behavior of the identified one or more second users; and assessing the first behavioral risk indicators as meeting the predefined risk criteria in accordance with similarities between the first behavioral risk indicators and the averaged behavioral risk indicators.”  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely discloses that the identifying, obtaining, and assessing steps are performed in results-based language without providing any meaningful descriptions of the steps, algorithms, calculations necessary for performing them.  

Regarding claim 8, the disclosure fails to provide sufficient written description for “wherein the initiating one or more actions comprises providing one or more messages to the 

Regarding claim 10, the disclosure fails to provide sufficient written description for “using the identified one or more first behavioral risk indicators to determine a likelihood of the first user exhibiting the behavior in the risk activity being above a threshold likelihood.”  The disclosure merely discloses that this function is performed in results-based language without providing any meaningful descriptions of the steps, algorithms, calculations necessary for performing the claimed functionality.  Claims lack written description when the claims define the 

Regarding claim 11, the disclosure fails to provide sufficient written description for “wherein the one or more actions are configured based on a likelihood of the first user determined exhibiting the behavior in the risk activity.”  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to .  

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The instant claims are directed to methods and products which fall under the four statutory categories (STEP 1: YES).
However, independent claim 1 recites receiving a first behavior information of a first user, thereby giving rise to a first behavior information; analyzing the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant 
Independent claim 13 recites receive information relating to a first behavior information of a first user; analyze the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant changes in behavior of the first user; and when the identified one or more first behavioral risk indicators meet predefined risk criteria, initiate one or more actions configured to cause the first user to change behavior in risk activity.
Independent claim 20 recites receive information relating to a first user’s behavior, thereby giving rise to a first behavior information; analyze the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant changes in behavior of the first user; and when the identified one or more first behavioral risk indicators meet predefined risk criteria, initiate one or more actions configured to cause the first user to change behavior in risk activity.
Independent claim 21 recites receiving a first behavior information of a first anonymous user; analyzing the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant changes in behavior of the first anonymous user; and when the identified one or more first behavioral risk indicators meet predefined risk criteria, initiating one or more actions configured to cause the first anonymous user to change behavior in the risk activity.
The dependent claims further recite wherein the one or more first behavioral risk indicators meet the predefined risk criteria when their respective values exceed predefined thresholds; or obtaining one or more at-risk behavioral risk indicators indicative of statistically significant changes in behavior of a second user considered as being at-risk; and assessing the first behavioral risk indicators as meeting the predefined risk criteria when similarities exist between the first behavioral risk indicators and the at-risk behavioral risk indicators; or obtaining 
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d).  Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed apparatus and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a computer (claims 1 and 21), a processing device (claims 1, 13, 20, and 21), a display (claim 9), an apparatus (claim 13), a memory (claim 13), and a non-transitory computer readable medium (claim 20) is not sufficient to impart patentability to the method performed by the system.  This is evidenced by the manner in which these elements are disclosed.  For example, Fig. 1 merely illustrate the elements as collections of non-descript black boxes, while para. 23-25, 45-48, 50, 67, 98, and 133-136 in the specification merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Furthermore, this also evidences that the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  See, for example, at least para. 66 which identifies that many alternatives and variations of the described embodiments are possible.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1 and para. 23-25, 45-48, 50, 67, 98, and 133-136 of the specification.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05.  Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Furthermore, as identified in Step 2A, Prong 2 above, the computer components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  See, for example, at least para. 66 which identifies that many alternatives and variations of the described embodiments are possible, and is silent regarding any specific characteristics that improve the functionality of the computer system.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, this is evidenced by the manner in which these elements are disclosed in the instant specification.  See at least Fig. 1 and para. 23-25, 45-48, 50, 67, 98, and 133-136 of the specification which merely provide stock descriptions of generic computer hardware and software components in any generic arrangement.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanagan (US 8,696,358).

Regarding claim 1, Flanagan teaches a method provided by a computer (claim 1) (Flanagan, Fig. 1, Central Operations Centre 14) and comprising:
receiving, by a processing device, a first behavior information of a first user (Flanagan, Col. 5, lines 2-4, "facilitating pursuit of the behaviour via a facility; storing information related to the pursuit of the behaviour by the entity".  Pursuit of the behaviour is facilitated and information related to its pursuit is stored is construed as demonstrating that the information relating to a first user’s behavior is received.); 
analyzing, by the processing device, the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant changes in behavior of the first user (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  Col. 3, lines 36-38, “a system, method and/or apparatus that can collate statistics to enable more accurate assessment and monitoring of problem behaviour that can be utilized to ameliorate the problem behaviour further.”  Col. 14, lines 1-5, “The behaviour model of at least one embodiment of the present invention is based on statistical modeling and current psychological understanding and includes the ability for an appropriately authorized other party to specify limits and/or triggers that can be imposed on the gambler.”  Thus, the criteria are construed as the risk indicators indicative of statistically significant changes in behavior of the first user.); and 
when the identified one or more first behavioral risk indicators meet predefined risk criteria, initiating one or more actions configured to cause the first user to change behavior in risk activity (Flanagan, Col. 10, lines 7-10, "In one embodiment, as described in further detail herein, the resolver module 22 determines one or more actions to be initiated in relation to the entity and their pursuit of the behaviour.").

Regarding claim 13, Flanagan teaches an apparatus comprising: 
a processing device (Flanagan, Fig. 1, Central Operations Centre 14 contains modules 20-30 which require at least one processing device to execute) operatively connected to a memory (Flanagan, Fig. 1, central database 18), the processing device and the memory configured to:
receive information relating to a first behavior information of a first user (Flanagan, Col. 5, lines 2-4, "facilitating pursuit of the behaviour via a facility; storing information related to the pursuit of the behaviour by the entity".  Pursuit of the behaviour is facilitated and information related to its pursuit is stored is construed as demonstrating that the information relating to a first user’s behavior is received.); 
analyze the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant changes in behavior of the first user (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  Col. 3, lines 36-38, “a system, method and/or apparatus that can collate statistics to enable more accurate assessment and monitoring of problem behaviour that can be utilized to ameliorate the problem behaviour further.”  Col. 14, lines 1-5, “The behaviour model of at least one embodiment of the present invention is based on statistical modeling and current psychological understanding and includes the ability for an appropriately authorized other party to specify limits and/or triggers that can be imposed on the gambler.”  Thus, the criteria are construed as the risk indicators indicative of statistically significant changes in behavior of the first user.); and 
when the identified one or more first behavioral risk indicators meet predefined risk criteria, initiating one or more actions configured to cause the first user to change behavior in risk activity (Flanagan, Col. 10, lines 7-10, "In one embodiment, as described in further detail herein, the resolver module 22 determines one or more actions to be initiated in relation to the entity and their pursuit of the behaviour.").

Regarding claim 20, Flanagan teaches a non-transitory computer readable medium comprising instructions, that when executed by a processing device (Flanagan, Fig. 1, Central Operations Centre 14 contains modules 20-30 which require a processing device to execute.), cause the processing device to:
receive, by the processing device, information relating to a first user’s behavior, thereby giving rise to a first behavior information (Flanagan, Col. 5, lines 2-4, "facilitating pursuit of the behaviour via a facility; storing information related to the pursuit of the behaviour by the entity".  Pursuit of the behaviour is facilitated and information related to its pursuit is stored is construed as demonstrating that the information relating to a first user’s behavior is received.); 
analyze, by the processing device, the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant changes in behavior of the first user (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  Col. 3, lines 36-38, “a system, method and/or apparatus that can collate statistics to enable more accurate assessment and monitoring of problem behaviour that can be utilized to ameliorate the ; and 
when the identified one or more first behavioral risk indicators meet predefined risk criteria, initiating one or more actions configured to cause the first user to change behavior in risk activity (Flanagan, Col. 10, lines 7-10, "In one embodiment, as described in further detail herein, the resolver module 22 determines one or more actions to be initiated in relation to the entity and their pursuit of the behaviour.").

Regarding claim 21, Flanagan teaches a method provided by a computer (Flanagan, Fig. 1, Central Operations Centre 14) and comprising:
receiving, by a processing device, a first behavior information of a first anonymous user (Flanagan, Col. 5, lines 2-4, "facilitating pursuit of the behaviour via a facility; storing information related to the pursuit of the behaviour by the entity".  Pursuit of the behaviour is facilitated and information related to its pursuit is stored is construed as demonstrating that the information relating to a first user’s behavior is received. Regarding the user being anonymous, Col. 8, lines 8-15, “The only mandatory information required to obtain the identification means 32 is valid proof of age. The only mandatory information stored on the identification means and storage means 18 is the unique identifier. Hence, in one embodiment, once a gambler has proved their age, it is possible for the gambler to gamble anonymously in the sense that they are identified only by the unique identifier.”); 
analyzing, by the processing device, the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant changes in behavior of the first anonymous user (Flanagan, Col. 5, lines 17-25, "Preferably, the step of ;  and 
when the identified one or more first behavioral risk indicators meet predefined risk criteria, initiating one or more actions configured to cause the first anonymous user to change behavior in risk activity (Flanagan, Col. 10, lines 7-10, "In one embodiment, as described in further detail herein, the resolver module 22 determines one or more actions to be initiated in relation to the entity and their pursuit of the behaviour.").

Regarding claims 2 and 14, Flanagan teaches the method of claim 1 and the apparatus of claim 13, wherein the one or more first behavioral risk indicators meet the predefined risk criteria when their respective values exceed predefined thresholds (Flanagan, Col. 8, lines 21-26, “Information can then be communicated to the gambler via the gambling facility 4 in the form of, for example, targeted messages warning of approaching, reached or exceeded limits, enquiries as to whether the gambler wishes to continue gambling or .

Regarding claims 3 and 15, Flanagan teaches the method of claim 1 and the apparatus of claim 13, further comprising:
obtaining, by the processing device, one or more at-risk behavioral risk indicators indicative of statistically significant changes in behavior of a second user considered as being at-risk (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling." Col. 16, lines 36-39, “The present invention takes into consideration the usual behaviour of the gambler and/or the gambler's behaviour in comparison with other gamblers in the community.”); and 
assessing the first behavioral risk indicators as meeting the predefined risk criteria when similarities exist between the first behavioral risk indicators and the at-risk behavioral risk indicators (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.  Col. 16, lines 36-39, “The present invention takes into consideration the usual behaviour of the gambler and/or the gambler's behaviour in comparison with other gamblers in the community.”).

Regarding claims 4 and 16, Flanagan teaches the method of claim 1 and the apparatus of claim 13, further comprising:
obtaining one or more averaged at-risk behavioral risk indicators indicative of averaged statistically significant changes in behavior of one or more users considered as being at-risk (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling."); and 
assessing the first behavioral risk indicators as meeting the predefined risk criteria when similarities exist between the first behavioral risk indicators and the averaged at-risk behavioral risk indicators (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.). 

Regarding claims 5 and 17, Flanagan teaches the method of claim 4 and the apparatus of claim 16, further comprising:
identifying, among the one or more of users considered as being at-risk, users with similarities in demographic information with the first user's (Flanagan, Col. 10, line 62 - Col. 11, line 3, "The reporter module 30 is responsible for generating statistics in the system and method of the present invention such as, but not limited to usage by a gambler per gambling facility 4, such as per poker machine 34, demographic and socioeconomic statistics, ; and 
obtaining the one or more averaged at-risk behavioral risk indicators by averaging over behavior information related merely to the identified users (Flanagan, Col. 10, line 62 - Col. 11, line 3, "The reporter module 30 is responsible for generating statistics in the system and method of the present invention such as, but not limited to usage by a gambler per gambling facility 4, such as per poker machine 34, demographic and socioeconomic statistics, revenue statistics and the like. The reporter module also monitors statistics such as a payback ratio of the gaming institution, gambling facility productivity, loyalty data for gamblers and institutions and gambling problem identification rates."  The generating of statistics of usage by a gambler per demographic and socioeconomic statistics is construed as the likelihood being based on the determined one or more similarities between the first user's non-behavioral information and non-behavioral information relating the one or more second users.).

Regarding claims 6 and 18, Flanagan teaches the method of claim 1 and the apparatus of claim 13, further comprising:
receiving, by the processing device, second behavior-relating information for each user from a plurality of users (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling."  The one or more stored models are construed as second behavior-relating information for each user from a plurality of users.);
identifying, by the processing device, among the plurality of users, one or more second users with existing similarity between respective second behavior information and the first behavior information (Flanagan, Col. 10, lines 28-33, "The modeler module 24 performs comparisons of the information related to the pursuit of gambling stored in the central database 18 for all gamblers against one or more stored models describing one or more categories of gambling behaviour, such as 'at risk' gambling, problem gambling and/or compulsive/addictive gambling."); 
obtaining, by the processing device, one or more averaged behavioral risk indicators indicative of averaged statistically significant changes in behavior of the identified one or more second users (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.); and 
assessing, by the processing device, the first behavioral risk indicators as meeting the predefined risk criteria in accordance with similarities between the first behavioral risk indicators and the averaged behavioral risk indicators (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.).

Regarding claims 7 and 19, Flanagan teaches the method of claim 1 and the apparatus of claim 13, further comprising: 
receiving, by the processing device, from responses of the first user to one or more questions (Flanagan, Col. 15, lines 22-44, “With reference to step 104 in FIG. 6, a high ‘at risk’ gambler may administer a SOGS themselves, or an alternative version, such as SOGS-R (Revision R) or a suitable alternative instrument as referred to above. The high ‘at risk’ gambler may be provided with a copy of their gambling history and a profile along with a profile of a problem gambler for comparison. This has the potential to highlight the nature and extent of the problem to the gambler and allows them to take responsibility for their actions. They are also provided with further information and support. These activities may also take place for a problem gambler, as shown in step 106, except that the SOGS-R or other assessment method is performed by an administrator and the administrator informs the gambler of further support, since the problem gambler is perceived as requiring further assistance than a high ‘at risk' gambler.  With reference to step 108, a problem gambler may alternatively receive a diagnostic interview with a counselor followed by being provided with their gambling history and profile. This can be compared with that of a problem gambler to help highlight the problem. The counselor can then direct the gambler to receive further support. In each case, the central database 18 is updated with the results of the activities.”  Administering a SOGS (South Oaks Gambling Screen) and receiving a diagnostic interview are construed as enabling provision of one or more questions and receiving answers from the first user as the SOGS and diagnostic interview are screenings that involve answering a series of questions.);
identifying, by the processing device, one or more second users with existing similarity between their stored responses on the same one or more questions and the respective responses from the first user (Administer a SOGS or a diagnostic interview in Flanagan, above, inherently includes determining one or more similarities between the first user’s question responses and stored question responses of one or more second users because the results of SOGS and diagnostic interviews are generated by comparing the first ; 
obtaining, by the processing device, one or more averaged behavioral risk indicators indicative of averaged statistically significant changes in behavior of the identified one or more second users (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.); and 
assessing, by the processing device, the first behavioral risk indicators as meeting the predefined risk criteria in accordance with similarities between the first behavioral risk indicators and the averaged behavioral risk indicators (Flanagan, Col. 5, lines 17-25, "Preferably, the step of comparing includes comparing the information related to the pursuit of the behaviour by the entity with one or more criteria related to the behaviour. Suitably, the criteria include one or more of: acceleration criterion, chasing losses criterion, frequency criterion, duration criterion, an inter-behaviour criterion, an income proportion criterion, an age criterion, a sex criterion, an override criterion, a disposable income criterion, a proportion of time spent employed criterion."  The criteria are construed as the risk indicators.).

Regarding claim 8, Flanagan teaches the method of claim 1, wherein the initiating one or more actions comprises providing one or more messages to the first user configured to cause the first user to change behavior in the risk activity (Flanagan, Col. 8, lines 21-26, “Information can then be communicated to the gambler via the gambling facility 4 in the form of, for example, targeted messages warning of approaching, reached or exceeded .

Regarding claim 9, Flanagan teaches the method of claim 6, wherein providing the one or more messages comprises displaying the one or more messages on a display for viewing by the user (Flanagan, Col. 4, lines 30-35, “Communication with the gambler can alternatively or additionally be via an email sent to an email address of the gambler, mail sent to a physical mailing address or an SMS message sent to a portable communication device of the gambler, such as a mobile phone or PDA, depending to the correspondence information provided by the gambler and the urgency of the targeted message. For example, a targeted message informing the gambler of an exceeded limit would preferably be sent via an immediate communication means, such as via the gambling facility 4, or via SMS message.  Email may be an appropriate communication means where the gambling facility is provided by, for example, a webserver for Internet gambling.”). 

Regarding claim 10, Flanagan teaches the method of claim 1, further comprising using the identified one or more first behavioral risk indicators to determine a likelihood of the first user exhibiting the behavior in the risk activity being above a threshold likelihood (Flanagan, Col. 8, lines 21-26, “Information can then be communicated to the gambler via the gambling facility 4 in the form of, for example, targeted messages warning of approaching, reached or exceeded limits, enquiries as to whether the gambler wishes to continue gambling or notifications that further gambling has been blocked.”  The “limits” in Flanagan are construed as thresholds.).

Regarding claim 11, Flanagan teaches the method of claim 8, wherein the one or more actions are configured based on a likelihood of the first user determined exhibiting the behavior in the risk activity (As shown in the rejection of claim 8, the messages (i.e., the actions) are tailored to the likelihood of the first user exhibiting the behavior in the risk activity, i.e., "approaching, reached, or exceeded limits" which are thresholds of likelihood.).

Regarding claim 12, Flanagan teaches the method of claim 1, wherein:
the first information comprises information on behavior related to gambling (Flanagan, Col. 1, Field of the Invention, "the invention relates to a system and method that aids the prevention and detection of problem gambling and other categories of gambling behaviour and the provision of assistance to address problem gambling.");
the one or more risk indicators each indicative of a statistically significant behavioral change considered to be associated with problem gambling (The risk indicators of Flanagan identified in the rejection of claim 1 are explicitly associated with problem gambling.); and 
the risk activity comprises gambling (Flanagan, Col. 1, Field of the Invention, "the invention relates to a system and method that aids the prevention and detection of problem gambling and other categories of gambling behaviour and the provision of assistance to address problem gambling.").

Response to Arguments
Applicant’s arguments, filed 21 December 2021, with respect to the objections to the specification have been fully considered.  The amendments to the specification obviate these objections.  Therefore, these objections have been withdrawn.  However, at least the amendments to the specification necessitate new objections to the specification.  Applicant is reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant’s arguments, filed 21 December 2021, with respect to the claim objections have been fully considered.  The amendments to the claims obviate the objections regarding claims 6, 9, 17, and 18.  Therefore, these objections have been withdrawn.  However, the amendments to the claims necessitate new objections in addition to the maintained objection to claim 5.  

With respect to the rejection of the claims under 35 USC 112(b), and in particular to claims 1, 13, and 20 regarding “giving rise”, the amendments filed 21 December 2021 and 24 January 2022 have been fully considered.  The amendments to claims 1 and 13 removing this language obviate this rejection regarding claims 1, 13, and their dependents.  Therefore, this rejection has been withdrawn for these claims.  However, the rejection of claim 20 is maintained because the language has not been amended.  

With respect to the rejection of claims 3, 4, 15, and 16 under 35 USC 112(b) regarding “exist similarities”, the amendments filed 21 December 2021 and 24 January 2022 have been fully considered.  The amendments to these claims obviate this rejection.  Therefore, this rejection has been withdrawn.  

With respect to the rejection of claim 11 under 35 USC 112(b) regarding antecedent basis, the amendments have been fully considered.  The amendments to this claim obviates this rejection.  Therefore, this rejection has been withdrawn.  However, the amendments necessitate a new rejection under 35 USC 112(b).

Applicant's arguments filed 21 December 2021 and 24 January 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the objection to the drawings, Applicant asserts that a replacement Fig. 1 has been filed that obviates the objection.  
Examiner respectfully disagrees.  The replacement Fig. 1 is blurry and illegible.  The objection has been updated to identify this.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(b), Applicant asserts that the phrase “statistically significant is defined in the specification and thus requires no further claim amendments.  
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, Applicant is directed back to the rejection above which explains the rationale for the rejection.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts, with respect to the claimed limitation “analyzing the first behavior information to identify one or more first behavioral risk indicators indicative of statistically significant changes in behavior of the first user”, that Table 1 lists examples of behavioral risk indicators and that para. 56-59 provide sufficient support for the limitation at issue.  
Examiner respectfully disagrees.  Para. 56-59 are explicitly identified in the updated rejection as providing insufficient support.  For instance, para. 57 recites that the “assessment server 4 analyses whether player’s behavior changes are occurring randomly or they are likely to be attributable to a specific cause” without any actual disclosure of determining between randomness or attribution to a specific cause, let alone identifying any specific cause. 
Applicant then asserts that the remaining rejections are unreasonable.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims are directed to a specific improvement in computer technology.  
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.
 Applicant then asserts that identifying risky behavior of the user is a practical application.  
Examiner respectfully disagrees.  As identified in the rejection above, identifying risky behavior of the user is wholly directed to the abstract idea.
Applicant follows with asserting that “initiating one or more actions comprising providing one or more messages to the first user configured to cause the first user to change behavior in the risk activity” found in claim 8 as well as additional examples in para. 93-98 of the specification changes the operation of the system.
Examiner respectfully disagrees.  Merely providing one or more messages to the first user identified in the rejection above as wholly directed to the abstract idea.  No other actions are claimed. Therefore, Applicant’s arguments regarding any other action is moot.
Lastly, Applicant asserts that enabling unidentified advantages and analysis of the behavior to be realized in real-time demonstrates that the claimed invention involves a practical application.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, Applicant is directed to the rejection above which identifies that the claimed language is directed to the judicial exception without integrating the judicial exception into a practical application nor adding significantly more.
The rejection stands.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102, Applicant asserts that Flanagan fails to teach the analyzing step found in the independent claims.  
Examiner respectfully disagrees.  The claims are evaluated under the broadest reasonable interpretation which clearly do not require Applicant’s unreasonably narrow interpretation involving 5 substeps.  See at least MPEP 2111 which points out that reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.  Furthermore, the rejections have been updated to further explain the rejections in addition to addressing the amendments to the claims.
Applicant then asserts that Flanagan does not teach assessing the similarities to other user’s behavior as in claim 3. 
Examiner respectfully disagrees.  In particular, Flanagan explicitly identifies that the “present invention takes into consideration the usual behaviour of the gambler and/or the gambler's behaviour in comparison with other gamblers in the community.”  See Flanagan at Col. 16, lines 36-39.
Applicant follows with asserting that Flanagan does not teach newly added claim 21.
Examiner respectfully disagrees.  Applicant is directed to the rejections above which are updated to address the new claim.
Applicant also asserts that the dependent claims are not anticipated by Flanagan due to their dependencies.
Examiner respectfully disagree.  The independent and dependent claims are not allowable as illustrated by at least the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/D.E.L/Examiner, Art Unit 3715          

/JAMES B HULL/Primary Examiner, Art Unit 3715